 In the Matter of THE ATLANTICREFININGCOMPANY (ATREco RE-FINERY), EMPLOYERandLOCAL UNION No. 390,INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, AFL,PETITIONERCase No. 89-RU-236.-Decided December 12,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged.in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Local Union No.. 390, International Brotherhood of ElectricalWorkers, AFL, hereinafter called Electrical Workers, seeks a unitof all electricians and electricians' helpers employed at the Employer'sAtreco petroleum refining plant at Port Arthur, Texas.The Em-ployer and the Intervenor, Oil Workers International Union, CIO,hereinafter called Oil Workers, contend that the existing plant-wideunit is the only appropriate unit.The Employer is a Pennsylvania corporation engaged in the pro-duction, refining, and retail distribution of petroleum products.AtitsAtreco refinery, it is engaged in the production and refining ofoil.The operations of this plant are divided into several majordivisions, including the utilities division, which is under the super-vision of an electrical engineer, and contains the steam, water, gas,and electrical departments.Each department has a separate fore-man, who is responsible only to the supervisor of the utilities division.92 NLRB No. 114.651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the electricians and their helpers are employed in the electricaldepartment and are supervised by the electrical foreman, except fortwo electricians, who, because they are employed during an irregularshift, are supervised by the foreman of that shift.All the electriciansand their helpers are engaged solely in general maintenance andrepair of electrical equipment throughout the entire plant.The elec-trical department is located in a separate shop, where the electriciansstore their tools and other equipment.The electricians and theirhelpers normally report to this shop each day to receive their workingassignments and have their time cards signed by their foreman.Atthe end of each workday they report back to the shop to store theirThe electricians and their helpers are designated by the Company.as electricians first, second, and third class.Electricians' helpers maybe recruited from the general labor pool, but to qualify for any other.position several years of training and experience is needed.On in--frequent occasions an electrician will be assigned by his foreman fora brief period to work under the supervision of the foreman ofanother department..Since 1937 collective bargaining at the Atreco refinery has been ona plant-wide basis.From 1937 to 1945 the bargaining agent was theAtlantic Employees Union. In 1945, following a Board-conductedelection (61 NLRB 485), Oil Workers was certified as the bargainingagent for an over-all unit of production and maintenance employees..ElectricalWorkers and several other unions seeking craft units inter-vened in that proceeding,ElectricalWorkers then sought a unitsimilar to the one now petitioned for.The Board held,in that case,that, in view of the bargaining history, only an over-all unit of produc-tion and maintenance employees was appropriate. Since that time OilWorkers has bargained for the electricians and helpers as part of theover-all unit, and has processed grievances for them.There is a unionsteward for the electrical department and the' electricians have enjoyedthe same benefits, working conditions, and facilities as all otheremployees.The Employer urges, as grounds for denying craft severance to theelectricans, (1) the foregoing bargaining history, including the priorBoard decision, (2) the integration of the electricians' work with theproduction process, (3) the adequacy of 'representation given to theelectricians and helpers by Oil Workers, and (4) that separate repre-sentation for the electricians may lead to jurisdictional disputes.Neither the fact that past bargaining has been successfully con-ducted on a plant-wide basis,' nor the fact that the Board found theIConsolidated Vultee Aircraft Corporation,75 NLRB 1276;Hughes Tool Company,. 77NLRB 1193. THE. ATLANTIC .REFINING COMPANY653plant-wide unit appropriate in an earlier decision,2.precludes the Boardfrom finding appropriate the unit here sought.We also reject the. Employer's contention that' craft. severanceshould be denied here because of the intergration of the duties of the:electricians and their helpers with the Employer's production opera-tions... 'The Employer.acknowledgesthat its electricians do not "reg-ularly and repetitively perform indispensable assembly-line opera-tions" as was the case inFord Motor Company,3where we denied arequest for craft severance of electricians.The Employer relies,however, onMonsanto Chemical Company,4and E.I.DuPont deNemours Company.,'Both of these cases are distinguishable from theinstant case on their facts .6As to the Employer's contention that the granting of separate rep-resentation to its electricians may lead to jurisdictional disputes, wedo not consider such a contingency as a sufficient ground for denyingcraft severance.'The electricians constitute a highly skilled, well-recognized craftgroup," employed in an industry in which craft units of electricians arefrequently encountered.9Under these circumstances, we believe thatthe electricians and their helpers may constitute a separate appro-priate bargaining unit, notwithstanding a bargaining history on abroader basis.They may also, if they so desire, remain a part of thelarger unit.Accordingly, we will make no unit determination untilwe have first ascertained the desires of the employees involved.We shall direct that an election be held among. all electricians andelectricians' helpers employed by the Employer at its Atreco refinery,PSee Section 9 (b) (2) of the amended Act.Westinghouse Electric Corporation, 75NLRB 638.° 78 NLRB 887.83 NLRB 106.°85 NLRB 1301.°Thus, while the Board in each of those cases,in declining to permit severance ofelectricians,referred to the employer's highly integrated and interdependent operations,the decision was based on a number of other factors as well, which are not present in theinstant case.The Employer relies, also, on the fact that in its earlier decision involving the instantplant, the Board, in finding that separate craft units, including a separate unit ofelectricians,were inappropriate, cited "the integrated character of the operations at theAtreco Refinery."However, since that decision the Board has adopted a policy of grantingcraft severance to electricians, except where, as in theFordcase,supra,they regularlyand repetitiously perform indispensable assembly-line operations, or where there are otherspecial factors such as existed in theMonsantoandDuPontcases,supra.None of thosecircumstances are present here.SeeDanly Machine Specialties, Inc.,90 NLRB No. 14;The National SupplyCo., 90 NLRB No. 65;Seeger Refrigerator Company,80 NLRB 586 ;United States Rubber Company,81 NLRB 17, 19.TCf. N. L. R. B. v.National Broadcasting Co., Inc.,150 F. 2d 895(C. A. 2);New EnglandCasket Company, Inc.,89 NLRB 1388.8The National SupplyCo., 90 NLRB No. 65,Bunker Hill and Sullivan Mining andConcentrating Company,et at.,89 NLRB 243.°The Smiths Bluff Refinery of The Pure Oil Company,79 NLRB 51, and cases therecited. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDPort Arthur, Texas, excluding supervisors and all other employees.If, in this election, the employees select the Petitioner, they. will betaken to have indicated their desire to constitute a separate bargain-ing unit.[Text of Direction of Election omitted from' publication in thisvolume.]